DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 and 14-21 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 12/28/2020, the following has occurred: Claims 1 and 17-20 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 12/28/2020. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the back face”. This should read –the back wall--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juhr (DE 4339932) in view of Schmitt (US Patent No. 5,065,864).
Regarding Claim 1, Juhr discloses a hanging compartmental accessory organizer, comprising: a flexible back panel (Juhr: Fig. 3; 10), at least one compartment member (Juhr: Fig. 3; 22’, 22”) comprising at least two walls; wherein, the back panel comprises attachment strips (Juhr: Fig. 3; 36), the attachment strips extending horizontally across a substantial portion of the flexible back panel, or extending vertically across a substantial portion of the flexible back panel (Juhr: Fig. 3), or both; wherein the at least one compartment member comprising corresponding attachment means (Juhr: Fig. 3; 38), such that the compartment member is removably attachable at multiple points on the back panel; and wherein the compartment member can secure an item when attached to the back panel and when removed from the back panel.
Juhr fails to disclose a hanging mechanism, a support bar that is in communication with the hanging mechanism, and a flexible back panel that is hanging from and supported by the support bar. However, Schmitt teaches a hanging mechanism (Schmitt: Fig. 1-2; 32), a support bar (Schmitt: Fig. 1-2; 30) that is in communication with the hanging mechanism, and a flexible back panel (Schmitt: Fig. 1-2; 10) that is hanging from and supported by the support bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Juhr with the hanging mechanism, support (Schmitt: Col. 1, Ln. 4-7; Col. 2, Ln. 27-51). 
Regarding Claim 2, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, wherein the hanging mechanism (Schmitt: Fig. 1-2; 32) is a hook and the support bar (Schmitt: Fig. 1-2; 30) is inflexible.
Regarding Claim 3, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, wherein the flexible back panel (Juhr: Fig. 3; 10) has a front and back surface and a hanging mechanism opening (Schmitt: Fig. 1-2; 28), and is draped over the support bar (Schmitt: Fig. 1-2; 30) with the hanging mechanism opening receiving the hanging mechanism (Schmitt: Fig. 1-2; 32); and wherein the attachment strips (Juhr: Fig. 3; 36) are attached to the front surface.
Regarding Claim 4, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, wherein the flexible back panel (Juhr: Fig. 3; 10) is rectangular in shape and is comprised of cotton, a polymeric material, or a combination of both (Juhr: [0006]).
Regarding Claim 5, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, comprising a plurality of compartment members (Juhr: Fig. 3; 22’, 22”).
Regarding Claim 6, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 5, wherein the plurality of compartment members (Juhr: Fig. 3; 22’, 22”) are removably attached at multiple points on the back panel (Juhr: Fig. 3; 10).
Regarding Claim 7, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 5, wherein the compartment members (Juhr: Fig. 3; 22’, 22”) are different sizes.
Claim 8, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 5, wherein the compartment members (Juhr: Fig. 3; 22’, 22”) are open pockets or closable pockets.
Regarding Claim 10, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, comprising: a plurality of compartment members that can be removably attached on multiple points of the back panel; a plurality of straps that can be removably attached on multiple points of the back panel.
Regarding Claim 11, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, wherein: the flexible back panel (Juhr: Fig. 3; 10) is generally rectangular in dimension with a top end and a bottom end, and the attachment strips (Juhr: Fig. 3; 36) extend vertically along the back panel.
Regarding Claim 12, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, wherein: the flexible back panel (Juhr: Fig. 3; 10) is generally rectangular in dimension with a top end and a bottom end, and the attachment strips (Juhr: Fig. 3; 36) extend at least one of vertically, horizontally, or both, along the back panel.
Regarding Claim 14, Juhr, as modified, teaches the hanging compartmental accessory of claim 5, wherein at least one compartment member (Juhr: Fig. 3; 22’, 22”) has an open end.
Regarding Claim 15, Juhr, as modified, teaches the hanging compartmental accessory of claim 1, the compartment member (Juhr: Fig. 3; 22’, 22”) has front wall and a back wall, with the back face comprising an attachment strip (Juhr: Fig. 3; 38) that is releasably attached to the back panel (Juhr: Fig. 3; 10).  
Regarding Claim 19, Juhr, as modified, teaches the hanging compartmental accessory of claim 1, wherein at least one compartment member (Juhr: Fig. 3; 22’, 22”) is flexible or semi-flexible.
Claim 21, Juhr, as modified, teaches the hanging compartmental accessory of claim 1, wherein the flexible back panel (Juhr: Fig. 3; 10) is of substantially uniform flexibility (Juhr: Fig. 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Juhr (DE 4339932) in view of Schmitt (US Patent No. 5,065,864) as applied to claim 1 above, and further in view of Egli (US Pub. No. 2014/0021091).
Regarding Claim 9, Juhr, as modified, teaches the hanging compartmental accessory organizer of claim 1, but fails to disclose straps that are releasably attached to the back panel to secure accessories.
However, Egli teaches straps (Egli: Fig. 2; 28, 32, 36) that are releasably attached to a back panel (Egli: Fig. 1; 2) to secure accessories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Juhr with the straps and strap connections from Egli, with a reasonable expectation of success, in order to provide an interchangeable strap system that allows a user to change the types of attachments and connectors, thus providing flexibility so that the system can be adapted so that selected items can be grouped at desired positions on the surface of the panel (Egli: [0003], [0031]).

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Juhr (DE 4339932) in view of Schmitt (US Patent No. 5,065,864) as applied to claims 1 and 15 above, and further in view of Adler et al. (US Pub. No. 2014/0262851).
Regarding Claim 16, Juhr, as modified, teaches the hanging compartmental accessory of claim 15, but fails to disclose at least a portion of a front wall that is clear to allow contents to be viewed from outside the compartment member.
(Adler: Fig. 7; 701, 702) having a front wall that is clear to allow contents (Adler: Fig. 7; 707-712) to be viewed from outside the compartment member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the compartment members in Juhr out of the clear material from Adler, with a reasonable expectation of success, in order to provide a pliant transparent material for the compartments, thereby enabling a user to more easily see the contents of each compartment (Adler: [0146]; [0153]). 
Regarding Claim 17, Juhr, as modified, teaches the hanging compartmental accessory of claim 1, but fails to disclose at least one compartment member that is plastic or plastic in portion. However, Adler teaches at least one compartment member (Adler: Fig. 7; 701, 702) that is plastic or plastic in portion (Adler: [0146]). [Note: See the rejection of claim 16 for motivation.]
Regarding Claim 20, Juhr, as modified, teaches the hanging compartmental accessory of claim 1, but fails to disclose at least one compartment member that is closable with a zipper. However, Adler teaches at least one compartment member (Adler: Fig. 7; 701, 702) that is closable with a zipper (Adler: Fig. 7; 705, 706).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compartment members in Juhr with the zipper from Adler, with a reasonable expectation of success, in order to provide an alternate closure means for securing the compartments in a closed position, thereby enabling a user to selectively store and use the contents stored therein (Adler: [0134], [0147]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Juhr (DE 4339932) in view of Schmitt (US Patent No. 5,065,864) as applied to claim 1 above, and further in view of Kershaw (US Pub. No. 2014/0008165).
Claim 18, Juhr, as modified, teaches the hanging compartmental accessory of claim 1, but fails to disclose at least one compartment member including a mesh-type material. However, Kershaw teaches at least one compartment member (Kershaw: Fig. 1; 14) including a mesh-type material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front walls of the compartment members in Juhr with the mesh material from Kershaw, with a reasonable expectation of success, in order to provide an alternate material for the compartment so that the contents of the compartment are visible through said material, thereby enabling a user to view what is stored without having to open the compartment (Kershaw: [0027]). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631